DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This FINAL action is issued in response to the Applicant’s submission filed on 16 December 2021.
Claims 1-7, 13, 15 have been canceled.
Claims 8-12, 14, 16-20 have been amended.
Claims 21-29 are new.
Claims 8-12, 14, and 16-29 are pending.
The 35 U.S.C. § 112(f) claim interpretation of the previous action is withdrawn.
The 35 U.S.C. § 112(a) rejection of the previous action is withdrawn.
The 35 U.S.C. § 112(b) rejection of the previous action is withdrawn.
The 35 U.S.C. § 103 rejection of the previous action is withdrawn.
Claims 8-28 are rejected under 35 U.S.C. § 101.
A 35 U.S.C. § 101 rejection does not apply to new claim 29.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 December 2021 is being considered by the examiner.
Drawings
The drawings filed 20 February 2019 are acceptable.
Response to Arguments

Applicant’s arguments, see 2nd paragraph of page 8, filed 31 August 2021, with respect to the 35 U.S.C. § 112(f) claim interpretation have been fully considered and are persuasive.  The 35 U.S.C. § 112(f) claim interpretation of the previous action has been withdrawn. 
Arguments concerning 35 U.S.C. § 112(a)
Applicant’s arguments, see paragraphs three to five of page 8, filed 31 August 2021, with respect to the 35 U.S.C. § 112(a) rejection have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) claim interpretation of the previous action has been withdrawn. 
Arguments concerning 35 U.S.C. § 112(b)
Applicant’s arguments, see last paragraph of page 8 through first paragraph of page 10, filed 31 August 2021, with respect to the 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejections of the previous action have been withdrawn. 
Arguments concerning 35 U.S.C. § 101
Applicant’s arguments, see pages 10-11, filed 31 August 2021, with respect to the 35 U.S.C. § 101 rejection of claim 8 have been fully considered but are unpersuasive.  Applicant argues that claim 8, as amended, recites non-conventional, technical features that integrate the claim into a practical application and improve upon a technical field and present more capable automation over conventional systems. This argument has been fully considered, but is unpersuasive. Claim 8 do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of 
Arguments concerning 35 U.S.C. § 103
Applicant’s arguments, see pages 11-14, filed 31 August 2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of the previous action has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-28 are directed to a method (claims 8-15 and 20-29) or non-transitory computer readable media (16-20), and thus fall into at least one of the statutory categories enumerated in 35 U.S.C. § 101. However, claims 8-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving data indicative of a loan application, collecting external data, pre-processing data, developing a set of variables, determining an objective function by calculating values for a plurality of variables, and determining one or more categories of reasons mapped to adverse action notices, and sending an indication of the adverse action notice. (claims 8, 16 or 21).  This is a fundamental economic practice and commercial interaction (agreement and business relations) because it is directed to loan applications and lending.  The dependent claims merely narrow the abstract idea by specifying variables, business objectives, or data processing methods and are part of the same abstract idea.
The additional elements include creating/using an ensemble machine learning model from the plurality of machine learning models, a computing device, and non-transitory computer readable media.
The additional limitations recite a generic computer, software, or machine-learning environment and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not represent improvements to the functioning of a computer, or to any other technology or technical field.  The claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of computers and a machine-learning environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63  (Fed. Cir. 2015) (holding claim that limits price optimization method to the e-commerce setting is directed to an abstract idea). The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of computers and a machine-learning environment, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones). 
Examiner’s Note Regarding Claim 29 and the applicability of 35 U.S.C. § 101
The 35 U.S.C. § 101 rejection is not applicable to Claim 29 because the abstract idea, identified above, is integrated into practical application because it applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Specifically, the ensemble machine learning model is updated based on changes in the objective function corresponding to the varying of weigh values over time to account for changes in one or more business conditions.
Examiner’s Note on Overcoming the Prior Art
The closest prior art is:
Merrill (US 20180322406 A1 to Merrill, D.C. et al) teaches a method for explaining results e.g. decision values, and scores, generated by machine learning models for a result of an application system. 
Apps (US 20070094060 A1 to Apps, E. et al.) teaches a method for applying a strategy to a dataset in a data mining system to address a business problem.
Carty (US 20110213730 A1 to Carty, S.M. et al) teaches a method that involves determining multiple goals or policies for a business problem. Multiple data parameters are extracted from the goals that are stored in a computer program. The data parameters representing the goals are analyzed to develop a problem set. A solution instruction set is developed using target criteria and the problem set. A solution model is developed from the solution instruction set. An optimal solution model is selected by repeating the steps of inputting target criteria, developing the solution instruction set and developing the solution model.
Edkin (US 20190378050 A1 to Edkin, L.C.) teaches adjusting the feature vector based on an objective function and a supervised machine learning system that optimizes a feature vector and trains on a corpus based on historical data, known patterns, and emerging patterns.
However, neither Merrill, Apps, Carty, nor Edkin, alone or in combination, disclose or suggest the following limitations of independent claim 8: 
determining, based on applying a localized linearity process to the ensemble machine learning model, one or more categories of reasons for rejection mapped to adverse action notices; and sending, to a computing device associated with the loan application and based on the mapping of the one or more categories to the adverse action notices, an indication of an adverse action notice.
Each of the remaining independent claims 16 and 21 contain substantially the same limitations as those reproduced above and overcome the prior art for the same reason.
Thus, independent claims 8, 16, and 21 and dependent claims 9-15, 17-20 and 22-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190318421 A1 to Lyonnet; Florian et al. discloses a decision-making system and method based on supervised learning including a decision score that may be roughly equivalent to a credit risk score
US 20190073586 A1 to Chen; Xianjie et al. discloses a method includes a preprocessing stage of a neural network model and combining a one or more dense input and one or more sparse input in a neural net.
WO 2020171857 A1 to Butti, H et al. teaches automated marketing decisions based on company valuation results derived from ensemble machine learning models
Heaton (J. Heaton, "An empirical analysis of feature engineering for predictive modeling," SoutheastCon 2016, Norfolk, VA, USA, 2016, pp. 1-6) teaches model learning an engineered feature without assistance.
US 20150051957 A1 to Griebeler; Jeffrey et al. teaches measuring business values related to an entity such as return on capital, cost of customer acquisition, cost of maintaining a customer.
US 20190325524 A1 to Gebara; Fadi et al. teaches a machine learning model that can determine customer lifetime value.
US 20200090003 A1 to Marques; Paulo César Gonçalves discloses a machine learning that automatically generates features
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694